Citation Nr: 1335190	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-05 128	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lower left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps (USMC) from May 1965 to January 1970, including service in Vietnam; he was awarded the Purple Heart Medal.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2010, a Board hearing was held at the RO before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in November 2010.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does currently contain evidence pertinent to the claim that is not already included in the paper claims files, namely CAPRI records dated between July 1998 and December 2011.

The Board notes that, while the case was in appellate status, the appellant's initial disability evaluation for his posttraumatic stress disorder (PTSD) disability was increased to 10 percent effective from December 2008, from 10 percent to 30 percent effective from March 2011, and from 50 percent to 70 percent effective from September 2012; this created a tiered initial rating for the PTSD.  In February 2013, the appellant's representative submitted a letter in which he stated that the Veteran was satisfied with his PTSD rating and that the Veteran wished to withdraw his pending appeal for his service-connected scars.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  The representative further stated that the Veteran was only continuing the appeal relating to the left leg claim for service connection.  As the Veteran has withdrawn his appeal as to the PTSD and scar increased rating issues, there remain no allegations of error of fact or law for appellate consideration as to those two issues.  Therefore the issue on appeal is as listed on the title page.


FINDINGS OF FACT

1.  Left knee osteoarthritis was not present until more than one year after the Veteran's discharge from service, and no current left knee degenerative joint disease is related to service.

2.  There is no clinical evidence of the existence of any left lower leg disorder other than osteoarthritis of the knee.


CONCLUSION OF LAW

No left lower leg disorder was incurred in or aggravated by service, nor may the left knee osteoarthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.102, 3.303, 3.306, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In May 2005, prior to the promulgation of the August 2005 rating action, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate a service connection claim and VA's duty to assist him in substantiating a service connection claim.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  A subsequent letter, dated in June 2006, also provided the appellant with this information.

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2006 SOC and the SSOCs issued in March 2008, August 2008, July 2009, and December 2012, explained the bases for the RO's actions.  The appellant was also provided with opportunities to submit more evidence.  All relevant evidence identified by the appellant relative to his service connection claim has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his hearing loss service connection claim, and to respond to VA notices.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  While the appellant was not provided with Dingess notice, because the Board has denied the appellant's claim for service connection, such information is not applicable.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical treatment records have been included in the claims file.  Private and VA medical records have been associated with the claims file.  The RO arranged for VA examinations in December 2008, February 2011, and September 2012; the examinations included radiographic examination of the left knee.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the Veteran's reported history was reviewed and the examiners conducted thorough examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after VA gave her notification of his rights under the pertinent statute and regulations.

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as osteoarthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim for service connection, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In addition, 38 U.S.C.A. § 1154(b) provides that "in the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  As previously noted, the Veteran served in Vietnam with the USMC and he was awarded the Purple Heart Medal.  It is clear, then, that the appellant is a combat veteran.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

In this case, the appellant contends that he currently has a left lower leg disorder that was first manifested in connection with the shrapnel wound he received to that leg in Vietnam.  The appellant has reported that he experiences pain in the left lower leg on a daily basis, that he has twitching of the leg at night, that the left leg is stiff, that he has extreme tightness in the left lower leg and that he has trouble walking due to the condition.  The appellant further contends that the condition has continued unabated from the in-service occurrence to the present time.  He provided testimony to that effect during his March 2010 Travel Board hearing; he has also submitted various written statements to that effect.

Review of the appellant's service medical records reveals that he underwent a service separation examination in December 1969.  The only finding pertinent to the left lower leg was a notation of a scar on the inside of the left leg above the ankle.

Post-service, the appellant received treatment at VA facilities; the evidence of record includes VA treatment records dated between 1983 and 2011.  The records dated in 1983 do not include any mention of any problems with the left lower extremity.  In July 1990, the appellant reported experiencing stiffness in his left leg.  The appellant underwent a VA medical examination in September 1990; he said that his left leg kept him awake and that he was unable to stand or sit for any length of time.  The examiner noted the appellant's history of a shrapnel wound of the left lower leg.  Radiographic examination revealed the presence of a single small metallic foreign body in the soft tissue of the posterior aspect of the lower left calf.  No bony abnormality was identified.  On physical examination, there was a superficial well healed scar on the lateral aspect of the mid-leg with no associated complaints.  

A September 2000 VA new clinic patient history and physical report states that the review of systems revealed no arthritis, claudication or myalgias.  On physical examination, the lower extremities had no edema or weakness.  Strength was 5/5.  In October 2000, the appellant was seen in a VA facility for follow-up of a left lower extremity cellulitis for which he had been seen the prior week.  He reported that his swelling and redness were improved.  The appellant had a new complaint of left knee pain times four days on the medial aspect of his knee that hurt him when he walked.  There was no history of trauma and he did not have any limitation of motion.  The appellant said that he thought the pain was secondary to his favoring his left leg over the prior two weeks.  Doppler examination was normal.  In November 2000, x-ray examination revealed mild degenerative changes, including mild joint space narrowing in both the medial and lateral compartments.  No fracture or dislocation is identified.  The abnormality was described as mild.  On physical examination, there was no edema or effusion and no increased warmth in left knee.  The anterior drawer sign was negative and there was no pain with palpation.

In August 2001, the appellant was seen for complaints of left leg pain that was causing him to lose sleep at night.  He stated that the pain was occasional in nature and he reported experiencing a pulling sensation.  A June 2005 clinic visit note indicates that the appellant complained of chronic left leg pain that he described as intermittent and lasting one to two hours several times per month.  The discomfort was described as occurring from the mid-calf to the knee that felt like it needed to be moved.  The appellant said that the problem awoke him at night.  He made similar complaints in August 2006, and April 2007.  His active problem list included "chronic left leg pain" and he was given clinical assessment of chronic left leg pain on several occasions.

The appellant's VA treatment notes indicate that he was afforded a podiatry consultation in March 2008.  There was no leg edema and the appellant's muscle power was rated as 5/5.

The appellant was afforded a VA medical examination in December 2008; he stated that he was not claiming arthritis.  He said that he had some pain around the shrapnel wound in the left lower extremity.  The examiner stated that the exact muscle involved was unknown but it appeared to be the gastrocnemius muscle.  On physical examination, no tendon damage, adhesions, bone damage, joint damage, or nerve damage was observed.  The appellant's muscle strength was normal.  There was no muscle herniation.  The examiner stated that the appellant had a shrapnel wound of the left lower extremity just proximal to the ankle.  The examiner stated that the appellant did have minimal arthritis of the left knee; however, the examiner further stated that the arthritis was unrelated to the shrapnel wound and hence, it was not secondary to the shrapnel wound that had occurred 40 years before the current examination.

Private treatment records from the Madison Family Practice have been included in the evidence of record; these are dated in 2009.  There are no notations relating to any left lower extremity complaints in these private records.

The appellant's VA treatment records dated between 2009 and 2011 do not include any specific diagnosis of any left lower leg disorder other than osteoarthritis of the left knee.  The problem of chronic left leg pain continued to be listed.

The appellant was afforded another VA medical examination in February 2011; the examiner reviewed the appellant's claims file and medical records.  The examiner indicated that the shrapnel wound had been debrided in service and that the appellant had reported that the wound had bothered him since its incurrence.  The appellant complained of a dull aching pain from the left knee to the ankle.  He said that it especially bothered him at night and he described a twitching of the left leg.  He also said that he had trouble walking.  The examiner noted that the medical history indicated that the left gastrocnemius muscle was involved; that the appellant was treated over three days; that he underwent debridement; and that the wound was not through-and-through in nature.  On physical examination, light touch, proprioception and vibration sense were intact in each distal lower leg.  Strength was 5/5 in each lower extremity.  The examiner stated that there were no current symptoms of bone, nerve, vascular or tendon injuries.  The examiner stated that no decreased coordination, weakness or uncertainty of movement was demonstrated.  There was no intramuscular scarring.  There was no loss of deep fascia or muscle substance.  There was no limitation of any joint motion.  There was no visible scar or demonstrable tenderness.  The examiner noted complaints of pain, increased fatigability and twitching.  The examiner concluded that there was no objective diagnosis for the appellant's subjective complaints.  In other words, there was no objective diagnosis that could explain the subjective complaints.  The examiner stated that the appellant's physical examination was within normal limits for sensory, motor and neurological function.  The examiner concluded that it was very unlikely that the appellant's current symptoms could be attributed to a soft tissue injury that had occurred many years ago.

The appellant underwent another VA medical examination in September 2012; the examiner reviewed the claims file and the appellant's medical records.  On physical examination, no left lower leg scar was observed.  The examiner stated that the claimed condition was less likely than not due to in-service injury and that the soft tissue injury many years ago was unlikely to cause the current symptoms.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson, 12 Vet. App. at 253.  

The Board notes that "[c]ontinuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  In this case, no chronic lower left leg disorder related to the 1967 shrapnel injury other than a scar was noted during service and the December 1969 separation examination showed normal lower extremities except for a scar on the inside of the left leg above the ankle.  Furthermore, there is no evidence of any left knee arthritis within one year of service separation.  Left knee arthritis was first demonstrated on radiographic examination in November 2000.  No diagnosis other than left knee arthritis is of record and the medical evidence of record indicates that there is no causal nexus between any incident of service and the left knee arthritis.  Indeed, the appellant himself has stated that he is not seeking service connection for the left knee arthritis.

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has a left lower extremity disorder that is related to his military service.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Davidson v. Shinseki, 581 F.3d 1313 (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of his claimed condition, because they are not qualified to offer such opinions.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  

Therefore, the Veteran's statements are competent evidence regarding the shrapnel wound of the left lower leg he experienced in service and the pain in that area he has experienced since service, but his contention that his current symptoms are the result of that shrapnel wound is not competent evidence.  Id.  The appellant is competent in this case to report his left leg symptoms, but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connection for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology or diagnosis of his claimed left leg disorder, because he is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.   

The appellant has contended that he currently has residuals of a shrapnel wound of the left lower leg that are related to his active service.  However, there is no clinical evidence of record intimating in any way that the appellant currently has any such shrapnel injury residuals.  There is no clinical evidence of record that establishes the existence of any lower left leg shrapnel injury residuals.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the appellant has contended that he experiences pain in his left lower leg, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a left lower leg disorder.  As such, the evidence is insufficient to support a grant of service connection for any disorder of the left lower leg, including arthritis, on a direct basis or on a presumptive basis or on a secondary basis.  Because the preponderance of the evidence is against the left lower leg service connection claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left lower leg disorder, to include left knee arthritis, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


